Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.
Status of the Claims
Claims 1-21 were rejected in the previous final office action issued on 5/20/2022.  Applicant submitted an RCE with accompanying amendment on 9/20/2022 whereby claims 1, 4-10, 17, & 20 were amended.  Claims 3, 13, & 16 were canceled without prejudice or disclaimer.  Claims 22-24 were added. Accordingly, claims 1, 2, 4-12, 14, 15, & 17-24 are currently pending and hereby examined in this non-final office action.
Response to Remarks/Arguments
Foreign Priority Claim
Examiner hereby acknowledges Applicants’ foreign priority claim.
35 U.S.C. § 101
Step 2A Prong 1
Applicant’s arguments with respect to the 35 U.S.C. § 101 rejections have been considered, but are not persuasive.  Applicant submits that amended claim 1 is analogous to Example 39 and therefore the claim is not directed to an abstract idea.  Examiner respectfully disagrees.  Please see 101 below for  the analysis regarding the limitations Examiner reasonably believes to recite an abstract idea. 
Step 2A Prong 2
Applicant argues at Step 2A Prong 2 that any alleged abstract idea in claim 1 is integrated into a practical application.  In support, Applicant submits that “embodiments provide improved devices and methods in which a trained machine-learning model is used to obtain correlation data reflecting an impact of environmental conditions on operation of a field device[.]” ( See Remarks pg. 11).  Examiner respectfully disagrees.  It is unclear to Examiner how the claims improve the functioning of a computer or to another technology.  
“If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement…Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” MPEP 2106.05(a)

Examiner notes that any benefits stem from the abstract idea itself and that adding the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea on generic computer components, or merely using generic computer components (e.g. machine-learning) as a tool to perform an abstract idea do not add meaningful limitations to an abstract idea. MPEP 2106.05(f).  
35 U.S.C. §103
Applicant’s arguments with respect to the 35 U.S.C. § 103 have been considered, but are not persuasive.  Applicant’s arguments by limitation:
determining at least one threshold based on the second correlation data;
  Applicant argues that the art fails to teach “determining at least one threshold based on the second correlation data [determined using the trained machine-learning model];” (Remarks pg. 15).  In support, Applicant submits that Jurich does not describe determining at least one threshold using the neural network. This is not persuasive. Applicant's claims recite “determining at least one threshold based on the second correlation data,”  Claims must be given their broadest reasonable interpretation in light of the specification.  Paragraph [00143] of Applicant’s originally filed specification states “the threshold may be determined based on an empirical analysis of previous shipment and operation of corresponding field devices 101-103, e.g., using expert knowledge…)…”  Applicant’s argument that Jurich needs to teach determining a threshold using machine-learning is not supported by the claim language and/or the specification. 
determining second correlation data based on third measurement data using the trained machine-learning model, the third measurement data being indicative of one or more second environmental conditions of a second field device;
Applicant argues in conclusory terms that Jurich fails to teach the “determining second correlation data…” limitation.  Examiner respectfully disagrees. Applicant’s specification is clear throughout that that “correlation data is indicative of an impact of the one or more environmental conditions on the operation of the field devices.”  Jurich teacher the limitation at least at [0040] and [0044] where mortality data (“correlation data”) is generated using received sensor data (“third measurement data”) input to a mortality model (“trained machine-learning model”).  
determining, by the smart contract, an irregularity of the shipment based on the measurement data and at least one threshold; [and] storing, by the smart contract, the measurement data in response to determining the irregularity of the shipment;
Applicant argues that Jurich or Pecht fails to teach or describe the above limitation.  Examiner respectfully disagrees.   Smart contracts are simply programs stored on a blockchain that run when predetermined conditions are met.  As shown below, Jurich at [0038] & [0039] teaches that a smart contract can notify a party of the irregularity of a shipment and store relevant measurement data. The rejections are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 22 & 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites ”The method of claim 1, wherein the configuring comprises reducing or increasing an operation rate of the second field device.”  Examiner can find no support in Applicant’s specification for the claim.
Claim 25 recites “discarding second measurement data in response to determining a non-irregularity of the second shipment based on the second measurement data and the at least one threshold.” Examiner can find no support in Applicant’s specification for the limitation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4-12, 14, 15, & 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claims
Step 1
Claim 1 is directed to a computer program product/method/process.
Claim 5 is directed to a computer program product/method/process.
Claim 10 is directed to a computer program product/method/process.
Claim 1 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites comparing first measurement data and second measurement data to obtain first correlation data, the first measurement data being indicative of one or more first environmental conditions of a plurality of first field devices during a shipment of the plurality of first field devices, the second measurement data being indicative of one or more operational conditions of the plurality of first field devices during an operation of the plurality of first field devices, and the first correlation data being indicative of an impact of the one or more first environmental conditions on the operation of the plurality of first field devices; []; determining second correlation data based on third measurement data [], the third measurement data being indicative of one or more second environmental conditions of a second field device; determining at least one threshold based on the second correlation data; and configuring a load of the second field device based on the third measurement data and the at least one threshold, the second field device being operated according to the load.  The claim limitations as drafted, under their broadest reasonable interpretation, are directed to obtaining sets data, obtaining correlation data  between the data sets, and configuring a load of a device based on received data. The identified abstract idea could be considered a mathematical relationship/calculation; a concept capable of being performed in the human mind (or with pen and paper); and managing personal behavior or relationships or interactions between people.  “[T]he sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping.” MPEP 2106.04(a)(2)(II.)  Thus, the claim falls within the “Mathematical Concept” and/or a “Mental Process”  and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong Two -  The judicial exception(s) are not integrated into a practical application because the additional elements of training a machine-learning model based on the first correlation data to obtain a trained machine-learning model and using the trained machine-learning model are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 recites the same abstract idea as claim 1 and adds the additional element of a smart contract in a distributed database.  However, the additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
As discussed above with respect to Step 2A Prong 2, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. It is mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 5 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong One (additional elements omitted) – The claim recites receiving [] measurement data indicative of one or more environmental conditions of a plurality of field devices during a shipment of the plurality of field devices []; determining [] an irregularity of the shipment based on the measurement data and at least one threshold; storing [] the measurement data in response to determining the irregularity of the shipment; and configuring a load of at least one of the plurality of field devices based on the irregularity of the shipment.  The claim limitations as drafted, under their broadest reasonable interpretation, are directed to obtaining data and configuring a load of a device. The identified abstract idea could be considered a mathematical relationship/calculation; a concept capable of being performed in the human mind (or with pen and paper); and managing personal behavior or relationships or interactions between people.  “[T]he sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping.” MPEP 2106.04(a)(2)(II.)  Thus, the claim falls within the “Mathematical Concept” and/or a “Mental Process”  and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 -  The judicial exception(s) are not integrated into a practical application because the additional element of a smart contract in a distributed databased is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional element, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 6 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 5. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 6. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 6. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 6. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong One (additional elements omitted) – The claim recites obtaining correlation data [], the correlation data indicative of an impact of one or more environmental conditions of a plurality of field devices on an operation of the plurality of field devices, the one or more environmental conditions occurring during a shipment of the plurality of field devices; determining at least one threshold based on the correlation data; and configuring a load of at least one of the plurality of field devices based on the at least one threshold and measurement data, the measurement data being indicative of the one or more environmental conditions.  The claim limitations as drafted, under their broadest reasonable interpretation, are directed to obtaining data and configuring a load of a device based on the data. The identified abstract idea could be considered a mathematical relationship/calculation; a concept capable of being performed in the human mind (or with pen and paper); and managing personal behavior or relationships or interactions between people.  “[T]he sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping.” MPEP 2106.04(a)(2)(II.)  Thus, the claim falls within the “Mathematical Concept” and/or a “Mental Process”  and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 -  The judicial exception(s) are not integrated into a practical application because the additional element of an output of a machine-learning model is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 11 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 10. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 10. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 10. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 recites the same abstract idea as claim 1 and adds the additional element of a non-transitory computer readable medium storing program code, executable by at least one processor, wherein execution of the program code causes the at least one processor to perform [a] method.  However, the additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
As discussed above with respect to Step 2A Prong 2, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. It is mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 17 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 recites the same abstract idea as claim 2 and adds the additional element of a smart contract in a distributed database.  However, the additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
As discussed above with respect to Step 2A Prong 2, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. It is mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 18 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 recites the same abstract idea as claim 5 and adds the additional element of a non-transitory computer readable medium storing program code, executable by at least one processor, wherein execution of the program code causes the at least one processor to perform [a] method.  However, the additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
As discussed above with respect to Step 2A Prong 2, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. It is mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 19 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 recites the same abstract idea as claim 10 and adds the additional element of a non-transitory computer readable medium storing program code, executable by at least one processor, wherein execution of the program code causes the at least one processor to perform [a] method.  However, the additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
As discussed above with respect to Step 2A Prong 2, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. It is mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 20 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 21 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 21 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 22 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 22 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 23 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 23 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 24 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 24 merely further narrows the abstract idea of claim 15 The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 14, 15, & 17-24  are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2020/0042933 A1, hereinafter “Jurich,” in view of Pecht, Michael G.; Kang, Myeongsu, Prognostics and Health Management of Electronics, Oct. 1, 2018, WILEY IEEE Press (Year: 2018), hereinafter “Pecht.”
Claim 1: Jurich, as shown, teaches: A method, comprising: 
comparing first measurement data and second measurement data to obtain first correlation data, (Jurich [0021]-[0022], “FIG. 1 provides a comparison of sensor reading events and remaining lifespan values…In graph 120, a predicted lifespan 122 for an undamaged item is plotted with the expected remaining life given as a function of time...”; See also [0023], [0024], [0040], [0042])
the first measurement data being indicative of one or more first environmental conditions of a plurality of first field devices during a shipment of the plurality of first field devices, (Jurich [0018], “Sensors in each container can monitor the exposure of the items within the container to various conditions, as the container is transported from a manufacturer's location to a destination.”; See also [0017], [0019], [0025], [0043], [0052])
the second measurement data being indicative of one or more operational conditions of the plurality of first field devices during an operation of the plurality of first field devices, (Jurich [0041], “Suppliers may be required to provide mortality model data and component limitations, such as relationship between environmental conditions and mortality…the manufacturer may identify the components that are relevant for determining mortality data, and the environmental conditions that cause degradation…”; See also [0042])
the first correlation data being indicative of an impact of the one or more first environmental conditions on the operation of the plurality of first field devices; (Jurich [0021]-[0022], “FIG. 1 provides a comparison of sensor reading events and remaining lifespan values…In graph 120, a predicted lifespan 122 for an undamaged item is plotted with the expected remaining life given as a function of time...”; See also [0023], [0024], [0040], [0042])
training a machine-learning model based on the first correlation data to obtain a trained machine-learning model; (Jurich [0040], “historical sensor data 602 is collected and paired with historical mortality data 604 (including failure rates ad descriptions, repair rates and descriptions, warranty claims, etc.) to create a neural net training data set, and then provided to a mortality model training module 608. Mortality model training module 608 generates a mortality model 610 using a neural net trained with historical sensor data 602 and historical mortality data 604…”; See also [0047], [0048], & [0050]-[0056]) (Examiner equates the mortality model in Jurich  to the machine-learning model in the claims.)
determining second correlation data based on third measurement data using the trained machine-learning model, the third measurement data being indicative of one or more second environmental conditions of a second field device; (Jurich [0043]-0044], “Mortality prediction module 614 receives sensor data for environmental conditions experienced by an item during transit from transit sensor data module 612…Based at least on the received sensor data, mortality prediction module 614 determines mortality data for the first component of the item…”; See also [0047], & [0050]-[0056]) (Examiner equates the mortality data in Jurich to the second correlation data in the claims.)
determining at least one threshold based on the second correlation data; (Jurich [0045], “Mortality prediction module 614 may compare the received sensor data against more than just one threshold, and may compare against a plurality of thresholds…”; See also [0050]) (Examiner is interpreting the limitation as meaning determining a threshold for an item/component based on correlation data between an environmental condition experienced during shipping and operation of the device. Paragraph [00143] of Applicant’s originally filed specification states “the threshold may be determined based on an empirical analysis of previous shipment and operation of corresponding field devices 101-103, e.g., using expert knowledge…)…”

Jurich doesn’t explicitly teach the following; however, Pecht teaches:
configuring a load of the second field device based on the third measurement data and the at least one threshold, the second field device being operated according to the load. (Pecht § 1.3.2 “Fuses and circuit breakers are examples of elements used in electronic products to sense excessive current drain and to disconnect power. Fuses within circuits safeguard parts against excessive voltage transients or excessive power dissipation, and protect power supplies from short-circuiting. For example, thermostats can be used to sense critical temperature limiting conditions and to shut down the product (or part of a system), until the temperature returns to normal…”; See also § 1.5.3; §3.4 “High-priority failure mechanisms determine the operational stresses and environmental and operational parameters that must be accounted for in the design or that must be controlled.”)
Jurich is directed to determining the effects of environmental condition experienced during transit on the operation of an item/device. Pecht is directed to prognostics and health management of equipment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jurich with the teachings of Pecht since when ”evaluat[ing] the reliability of a product, loads must be considered since they determine the useful life of the products.  The product life-cycle includes manufacturing, assembly, storage, handling, transportation, and finally, operation in the field, which is the longest duration in general. During each phase of this life-cycle, products experience different types and magnitudes of loads from the environment, including temperature, air pressure, moisture, vibration, mechanical stress, chemical reactions, radiation, and so on. All of these loads may accumulate damage (either detectable or undetectable) in products, thus affecting their RUL.” (Pecht § 3.3)
Claim 2 (Previously Presented): Jurich/Pecht, as shown above, teaches all the limitations of claim 1. Jurich also teaches:
the first measurement data is indicative of multiple first environmental conditions; (Jurich [0025], “any number of sensors may be used. Sensors 306a-306c may include any of temperature, humidity, air pressure, condensation and moisture pooling, salinity ( or other corrosive conditions), CO2 levels (and other gasses), time, shock and vibration, location (including altitude and latitude/longitude), and other sensors, including duplicates of any sensor type…”; See also [0052])
the comparing is based on interdependencies between the multiple first environmental conditions. (Jurich [0024], “FIG. 2 illustrates a notional triad 200 linking sensor measurements (or other data), environmental conditions experienced during transit, and item mortality. The environment experienced during transit and storage and impact item mortality, such as by degrading the item or item components. The environment experienced during transit can also be measured by sensors, to produce a data log. The data log, containing data from sensors and other data sources, can be used to predict item mortality. Thus, the sensor measurements (or other data), environmental conditions experienced during transit, and item mortality may be linked.”; See also [0045])
Claim 4 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 1. Jurich also teaches:
providing at least one of the first measurement data, the second measurement data, or the first correlation data to a smart contract in a distributed database. (Jurich [0038]-[0039], “A smart contract may be in place between shipper 512, and the shipper who currently has possession, and sensor measurements indicating damage may be trigger an action or obligation under the smart contract…Data may be provided in an advance shipping notification and an electronic bill of lading, and copied into the blockchain 502…Blockchain 502 can record transaction data, including location and other sensor measurements…”)
Claim 5 (Currently Amended): Jurich, as shown, teaches:
receiving, by a smart contract, measurement data indicative of one or more environmental conditions of a plurality of field devices during a shipment of the plurality of field devices, the smart contract being in a distributed database; ; (Jurich [0018], “Sensors in each container can monitor the exposure of the items within the container to various conditions, as the container is transported from a manufacturer's location to a destination.”; Jurich [0038]-[0039], “A smart contract may be in place between shipper 512, and the shipper who currently has possession, and sensor measurements indicating damage may be trigger an action or obligation under the smart contract…Data may be provided in an advance shipping notification and an electronic bill of lading, and copied into the blockchain 502…Blockchain 502 can record transaction data, including location and other sensor measurements…”;  See also [0017], [0019], [0025], [0043], [0052])
determining, by the smart contract, an irregularity of the shipment based on the measurement data and at least one threshold; (Jurich [0038]-[0039], “A smart contract may be in place between shipper 512, and the shipper who currently has possession, and sensor measurements indicating damage may be trigger an action or obligation under the smart contract…Data may be provided in an advance shipping notification and an electronic bill of lading, and copied into the blockchain 502…Blockchain 502 can record transaction data, including location and other sensor measurements…”;  See also [0017], [0019], [0025], [0043], [0052])
storing, by the smart contract, the measurement data in response to determining the irregularity of the shipment; (Jurich [0039], Each transaction from the manufacturer, to the shipper, to the freight forwarder, to the shipping line, to the longshoremen, to the trucking company, and eventually to the distribution center can be tracked. Blockchain 502 can record transaction data, including location and other sensor measurements…”)

Jurich doesn’t explicitly teach the following; however, Pecht teaches:
configuring a load of at least one of the plurality of field devices based on the irregularity of the shipment. (Pecht § 1.3.2 “Fuses and circuit breakers are examples of elements used in electronic products to sense excessive current drain and to disconnect power. Fuses within circuits safeguard parts against excessive voltage transients or excessive power dissipation, and protect power supplies from short-circuiting. For example, thermostats can be used to sense critical temperature limiting conditions and to shut down the product (or part of a system), until the temperature returns to normal…”; See also § 1.5.3; §§ 3.3 – 3.4) (Examiner notes that the specification provides no specifics regarding the “configuring…” step.)  
Jurich is directed to determining the effects of environmental condition experienced during transit on the operation of an item/device.  Pecht is directed to prognostics and health management of equipment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jurich with the teachings of Pecht since when ”evaluat[ing] the reliability of a product, loads must be considered since they determine the useful life of the products.  The product life-cycle includes manufacturing, assembly, storage, handling, transportation, and finally, operation in the field, which is the longest duration in general. During each phase of this life-cycle, products experience different types and magnitudes of loads from the environment, including temperature, air pressure, moisture, vibration, mechanical stress, chemical reactions, radiation, and so on. All of these loads may accumulate damage (either detectable or undetectable) in products, thus affecting their RUL.” (Pecht § 3.3)
Claim 6 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 5. Jurich also teaches:
wherein the determining the irregularity of the shipment comprises comparing the measurement data and the at least one threshold. (Jurich [0019], “Sensor measurement data may be continually streamed, sent on a periodic interval or perhaps certain conditions may trigger a data recording or transmission event, such as some sensor measurement exceeding a threshold or being outside recommended values. Sensor measurement data and other data, such as location and time information, may be recorded in a blockchain…”; See also [0050])
Claim 7 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 6. Jurich also teaches:
receiving, by the smart contract, a type of the plurality of field devices; (Jurich [0031], “Stored within logic module 326 are a data log 352, which holds the data described above for upload to a blockchain, a cargo manifest 354 listing cargo that should be on-board transport container 302, and a list 356 of containers (for example, 310a and 310b, possibly down to the level of detail of containers 320a and 320b) that are actually on board.”)
determining, by the smart contract, the at least one threshold based on the type of the plurality of field devices. (Jurich [0041], “Information about the components within an item may often be learned from the manufacturer of the item or the manufacturer of a particular component. Suppliers may be required to provide mortality model data and component limitations, such as relationship between environmental conditions and mortality, when bringing in a new product or on-boarding… For example, the manufacturer may identify the components that are relevant for determining mortality data, and the environmental conditions that cause degradation…” and Jurich [0050], “FIG. 8 shows another flow chart 800 illustrating exemplary operations involved in determining item mortality based on tracked environmental conditions during transit. The operations illustrated in flow chart 800 may be performed by any processing unit or computing node, such as the computing device of FIG. 9. In decision operation 802, a neural net or simpler threshold comparison is chosen. It a simpler threshold is to be used, then operation 804 identifies thresholds of sensor measurements that are associated with damage or degradation. This may include both simple threshold comparisons, which determine whether damage thresholds have been exceeded, and more complicated analysis that take into account exposure times and the number of occurrences. If, however, a neural net or artificial intelligence (AI) is to be used, then operation 806 will collect training data. Training data may include historical sensor data, historical mortality data, manufacturer information, and prior mortality models. Operation 808 will then train the neural net.”; See also [0034], [0053])
Claim 8 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 6. Jurich also teaches:
wherein the storing stores the measurement data in the distributed database based on a result of the comparing. (Jurich [0019], “Sensor measurement data may be continually streamed, sent on a periodic interval or perhaps certain conditions may trigger a data recording or transmission event, such as some sensor measurement exceeding a threshold or being outside recommended values. Sensor measurement data and other data, such as location and time information, may be recorded in a blockchain…”)
Claim 9 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 6. Jurich also teaches:
outputting, by the smart contract, an indication of the irregularity based on a result of the comparing. (Jurich [0038], “A smart contract may be in place between shipper 512, and the shipper who currently has possession, and sensor measurements indicating damage may be trigger an action or obligation under the smart contract. A smart contract may also exist that includes any of insurer 516, retailer 510, manufacturer 518, or another party, and involves obligations or actions that trigger upon damaging conditions being sensed.”) (Examiner is equating damaging conditions being sensed in Jurich  to an indication of irregularity in the claim)
Claim 10 (Currently Amended): Jurich, as shown, teaches:
obtaining correlation data as an output of a machine-learning model, the correlation data indicative of an impact of one or more environmental conditions of a plurality of field devices on an operation of the plurality of field devices, the one or more environmental conditions occurring during a shipment of the plurality of field devices; (Jurich [0044], “Based at least on the received sensor data, mortality prediction module 614 determines mortality data for the first component of the item…”; See also [0021]-[0025], [0040] – [0043], & [0052])
determining at least one threshold based on the correlation data; (Jurich [0050], “operation 804 identifies thresholds of sensor measurements that are associated with damage or degradation…”)

Jurich doesn’t explicitly teach the following; however, Pecht teaches:
configuring a load of at least one of the plurality of field devices based on the at least one threshold and measurement data, the measurement data being indicative of the one or more environmental conditions.  (Pecht § 1.3.2 “Fuses and circuit breakers are examples of elements used in electronic products to sense excessive current drain and to disconnect power. Fuses within circuits safeguard parts against excessive voltage transients or excessive power dissipation, and protect power supplies from short-circuiting. For example, thermostats can be used to sense critical temperature limiting conditions and to shut down the product (or part of a system), until the temperature returns to normal…”; See also §§ 1.5.3; 3.3; 3.4)
Jurich is directed to determining the effects of environmental conditions experienced during transit on the operation of an item/device.  Pecht is directed to prognostics and health management of equipment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jurich with the teachings of Pecht since when ”evaluat[ing] the reliability of a product, loads must be considered since they determine the useful life of the products.  The product life-cycle includes manufacturing, assembly, storage, handling, transportation, and finally, operation in the field, which is the longest duration in general. During each phase of this life-cycle, products experience different types and magnitudes of loads from the environment, including temperature, air pressure, moisture, vibration, mechanical stress, chemical reactions, radiation, and so on. All of these loads may accumulate damage (either detectable or undetectable) in products, thus affecting their RUL.” (Pecht § 3.3)
Claim 14 (Previously Presented): Jurich/Pecht, as shown above, teaches all the limitations of claim 10. Jurich also teaches:
wherein the one or more environmental conditions correspond to at least one of a position, a temperature, an acceleration, a shock or moisture. (Jurich [0025] “[A]ny number of sensors may be used. Sensors 306a-306c may include any of temperature, humidity, air pressure, condensation and moisture pooling, salinity (or other corrosive conditions), CO2 levels (and other gasses), time, shock and vibration, location (including altitude and latitude/longitude), and other sensors, including duplicates of any sensor type…”; See also [0017]- [0019], [0043], [0052])
Claim 15 (Original): Jurich/Pecht, as shown, teaches all the limitations of claim 1.  Jurich also teaches:
A non-transitory computer readable medium storing pro-gram code, executable by at least one processor, wherein execution of the program code causes the at least one processor to perform the method of claim 1. (Jurich [0073], “An exemplary system implemented on at least one processor may comprise: a processor; and a non-transitory computer-readable medium storing instructions that are operative when executed by the processor, the instructions comprising logic for implementing any of the methods or processes disclosed herein.”)
Claim 17 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 2. Jurich also teaches:
providing at least one of the first measurement data, the second measurement data, or the first correlation data to a smart contract in a distributed database. (Jurich [0038]-[0039], “A smart contract may be in place between shipper 512, and the shipper who currently has possession, and sensor measurements indicating damage may be trigger an action or obligation under the smart contract…Data may be provided in an advance shipping notification and an electronic bill of lading, and copied into the blockchain 502…Blockchain 502 can record transaction data, including location and other sensor measurements…”)
Claim 18 (Original): Jurich/Pecht, as shown above, teaches all the limitations of claim 5.  Jurich also teaches:
A non-transitory computer readable medium storing program code, executable by at least one processor, wherein exe61New Patent ApplicationDocket No. 32860HC-003074-UScution of the program code causes the at least one processor to perform the method of claim 5. (Jurich [0073], “An exemplary system implemented on at least one processor may comprise: a processor; and a non-transitory computer-readable medium storing instructions that are operative when executed by the processor, the instructions comprising logic for implementing any of the methods or processes disclosed herein.”)
Claim 19 (Original): Jurich/Pecht, as shown above, teaches all the limitations of claim 10.  Jurich also teaches:
A non-transitory computer readable medium storing program code, executable by at least one processor, wherein exe61New Patent ApplicationDocket No. 32860HC-003074-UScution of the program code causes the at least one processor to perform the method of claim 10. (Jurich [0073], “An exemplary system implemented on at least one processor may comprise: a processor; and a non-transitory computer-readable medium storing instructions that are operative when executed by the processor, the instructions comprising logic for implementing any of the methods or processes disclosed herein.”)
Claim 20 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 1.  Jurich doesn’t explicitly teach the following; however, Pecht teaches:
configuring a load of a third field device associated with the second field device based on the third measurement data and the at least one threshold. (Pecht § 1.3.2 “Fuses and circuit breakers are examples of elements used in electronic products to sense excessive current drain and to disconnect power. Fuses within circuits safeguard parts against excessive voltage transients or excessive power dissipation, and protect power supplies from short-circuiting. For example, thermostats can be used to sense critical temperature limiting conditions and to shut down the product (or part of a system), until the temperature returns to normal…”; See also §§ 1.5.3; 3.3; 3.4) (Pecht contemplates using data for a plurality of devices and continuously learning based on data as it is accumulated.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the method taught by Pecht could be performed by configuring a load for a third device wherein the devices are different/associated with each other. See MPEP 2144.04(VI.)(B.))
Jurich is directed to determining the effects of environmental condition experienced during transit on the operation of an item/device.  Pecht is directed to prognostics and health management of equipment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jurich with the teachings of Pecht since when ”evaluat[ing] the reliability of a product, loads must be considered since they determine the useful life of the products.  The product life-cycle includes manufacturing, assembly, storage, handling, transportation, and finally, operation in the field, which is the longest duration in general. During each phase of this life-cycle, products experience different types and magnitudes of loads from the environment, including temperature, air pressure, moisture, vibration, mechanical stress, chemical reactions, radiation, and so on. All of these loads may accumulate damage (either detectable or undetectable) in products, thus affecting their RUL.” (Pecht § 3.3)
Claim 21 (Previously Presented): Jurich/Pecht, as shown above, teaches all the limitations of claim 1.  Jurich doesn’t explicitly teach the following; however, Pecht teaches:
wherein the configuring comprises reducing or increasing the load of the second field device. (Pecht § 3.4 “The implementation of FMMEA for different electronic products and the corresponding type of data monitored is summarized in Table 3.2 [3]. When using the fuse/canary devices for prognosis, the geometry and/or material properties of the canaries can be scaled to accelerate the failure under nominal usage conditions, based on potentially well-understood failure mechanisms…”; See also claim 22 below)
Jurich is directed to determining the effects of environmental condition experienced during transit on the operation of an item/device.  Pecht is directed to prognostics and health management of equipment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jurich with the teachings of Pecht since when ”evaluat[ing] the reliability of a product, loads must be considered since they determine the useful life of the products.  The product life-cycle includes manufacturing, assembly, storage, handling, transportation, and finally, operation in the field, which is the longest duration in general. During each phase of this life-cycle, products experience different types and magnitudes of loads from the environment, including temperature, air pressure, moisture, vibration, mechanical stress, chemical reactions, radiation, and so on. All of these loads may accumulate damage (either detectable or undetectable) in products, thus affecting their RUL.” (Pecht § 3.3)
Claim 22 (New): Jurich/Pecht, as shown above, teaches all the limitations of claim 1.  Jurich doesn’t explicitly teach the following; however, Pecht teaches:
wherein the configuring comprises reducing or increasing an operation rate of the second field device. (Pecht § 1.3.1.3, “In terms of the commercial applications of this approach, IBM has installed temperature sensors on hard drives [41] to mitigate risks due to severe temperature conditions, such as thermal tilt of the disk stack and actuator arm, off-track writing, data corruptions on adjacent cylinders, and outgassing of lubricants on the spindle motor. A sensor is controlled using a dedicated algorithm to generate errors and control fan speeds…” (Emphasis added); See also Pecht § 23.2.2.5)
Jurich is directed to determining the effects of environmental condition experienced during transit on the operation of an item/device.  Pecht is directed to prognostics and health management of equipment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jurich with the teachings of Pecht since when ”evaluat[ing] the reliability of a product, loads must be considered since they determine the useful life of the products.  The product life-cycle includes manufacturing, assembly, storage, handling, transportation, and finally, operation in the field, which is the longest duration in general. During each phase of this life-cycle, products experience different types and magnitudes of loads from the environment, including temperature, air pressure, moisture, vibration, mechanical stress, chemical reactions, radiation, and so on. All of these loads may accumulate damage (either detectable or undetectable) in products, thus affecting their RUL.” (Pecht § 3.3)
Claim 23 (New): Jurich/Pecht, as shown above, teaches all the limitations of claim 1.  Jurich doesn’t explicitly teach the following; however, Pecht teaches:
wherein the second field device is medical equipment, a spare part for medical equipment, an electric grid component, an engine, or subsea equipment. (Jurich [0015], “For example, excessive heat, vibration, and conditions leading to corrosion or oxidation can cause premature failures in certain electronic devices, without the damage being noticeable from a visual inspection at the time of delivery or purchase…”)
Jurich is directed to determining the effects of environmental condition experienced during transit on the operation of an item/device.  Pecht is directed to prognostics and health management of equipment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jurich with the teachings of Pecht since when ”evaluat[ing] the reliability of a product, loads must be considered since they determine the useful life of the products.  The product life-cycle includes manufacturing, assembly, storage, handling, transportation, and finally, operation in the field, which is the longest duration in general. During each phase of this life-cycle, products experience different types and magnitudes of loads from the environment, including temperature, air pressure, moisture, vibration, mechanical stress, chemical reactions, radiation, and so on. All of these loads may accumulate damage (either detectable or undetectable) in products, thus affecting their RUL.” (Pecht § 3.3)
Claim 25 (New): Jurich/Pecht, as shown above, teaches all the limitations of claim 5.  Jurich also teaches:
wherein the measurement data is first measurement data, the plurality of field devices are a plurality of first field devices, and the shipment is a first shipment; (Jurich [0018], “Sensors in each container can monitor the exposure of the items within the container to various conditions, as the container is transported from a manufacturer's location to a destination.”; See also [0017], [0019], [0025], [0043], [0052])
and the method further comprises receiving, by the smart contract, second measurement data indicative of the one or more environmental conditions of a plurality of second field devices during a second shipment of the plurality of second field devices, (Jurich [0039], Each transaction from the manufacturer, to the shipper, to the freight forwarder, to the shipping line, to the longshoremen, to the trucking company, and eventually to the distribution center can be tracked. Blockchain 502 can record transaction data, including location and other sensor measurements…”)

Jurich doesn’t explicitly teach the following; however, Pecht teaches:
discarding second measurement data in response to determining a non-irregularity of the second shipment based on the second measurement data and the at least one threshold. (Pecht §4.1.2, “incremental learning is more computationally effective for dealing with new data than batch learning, and works well for systems that receive data as a continuous flow and need to adapt to change rapidly or autonomously. Incremental learning is also a good option if computing resources are limited: once the system has learned about new data instances, it does not need them anymore, and they can be discarded…”)  (Examiner is equating data indicating non-irregularity as data not needed which can be discarded.)
Jurich is directed to determining the effects of environmental condition experienced during transit on the operation of an item/device.  Pecht is directed to prognostics and health management of equipment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jurich with the teachings of Pecht since when ”evaluat[ing] the reliability of a product, loads must be considered since they determine the useful life of the products.  The product life-cycle includes manufacturing, assembly, storage, handling, transportation, and finally, operation in the field, which is the longest duration in general. During each phase of this life-cycle, products experience different types and magnitudes of loads from the environment, including temperature, air pressure, moisture, vibration, mechanical stress, chemical reactions, radiation, and so on. All of these loads may accumulate damage (either detectable or undetectable) in products, thus affecting their RUL.” (Pecht § 3.3)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jurich/Pecht in view of Pre-grant Publication No.: US 2019/0114714 A1, hereinafter “Jones.”
Claim 11 (Currently Amended): Jurich/Pecht, as shown above, teaches all the limitations of claim 10. Jurich/Pecht doesn’t explicitly teach the following; however, Jones teaches:
configuring the shipment by selecting at least one of a route, a shipment time, a shipment modality, or a logistics service provider based on the correlation data. (Jones [0206], “the exemplary inventive computer-based system of the present disclosure, executing the exemplary inventive cargo quality shortfall administration software, may be configured to execute in one or more positive feedback loops by utilizing environments sensor data about cargo and/or transport to generate electronic remedial instruction(s), as exemplary remedial activity, that affect(s) or is/are designed to affect, in real-time, how the transport (e.g., vehicle, ship, plane, etc.), cargo storage (e.g., refrigerated container, etc.), or both behave/operate to reduce or eliminate the quality shortfall of the transported goods (e.g., perishable goods, antiques, auto parts, etc.). For example, electronic remedial instruction(s) may slow down the transport (e.g., reduce speed of the truck/ship) to reduce G-forces that the cargo may experience based on the received environmental sensor data related to the transported cargo. For example, electronic remedial instruction(s) may cause a change in the movement direction of the transport (e.g., set new GPS coordinates for ship) to avoid weather conditions that may detrimental affect the cargo's current condition… As examples detailed herein illustrate, the ability of the exemplary inventive computer-based system to perform or cause to perform the inventive remedial feedback loops improves the operation of (e.g., trucks, ships, containers, storage systems, etc.) by allowing them to maintain the quality of the transported cargo and/or minimize decrease in the quality of the cargo—making such physical cargo transport assets smarter.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jurich/Pecht with the teachings of Jones since “cargo storage and/or transport may result in property loss from numerous perils such as, without limitation, perils related to weather, thief, mishandling, environmental stresses, equipment malfunction, fire, and/or any other potential quality-affecting event(s).” (Jones [0002])
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jurich/Pecht in view of Pre-grant Publication No.: US 2020/0051038 A1, hereinafter “Broers.” 
Claim 12 (Previously Presented): Jurich/Pecht, as shown above, teaches all the limitations of claim 10. Jurich/Pecht doesn’t explicitly teach the following; however, Broers teaches:
configuring the operation of plurality the field devices by selecting at least one of a lifecycle of a respective field device of the plurality of field devices or a maintenance timing of the respective field device. (Broers [0027], “The diagnostic module can also be used to schedule maintenance and/or perform reactive maintenance…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jurich/Pecht with the teachings of Broers since “Outdoor [equipment], such as street lighting, can be heavily affected by environmental conditions that can degrade the performance of luminaire components over time and ultimately lead to one or more of the luminaire components (e.g., lamp, power source, etc.) failing. Although maintenance can be performed to repair or replace failed luminaire components, outdoor lighting that extends over a large geographic area, such as a city, can prove difficult to maintain because of the unpredictability of where in the geographic area a luminaire (or a constituent component) will fail.” (Broers [0026])
Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Kwon” (D. Kwon, M. R. Hodkiewicz, J. Fan, T. Shibutani and M. G. Pecht, "IoT-Based Prognostics and Systems Health Management for Industrial Applications," in IEEE Access, vol. 4, pp. 3659-3670, 2016, doi: 10.1109/ACCESS.2016.2587754. (Year: 2016)) is directed to internet of things based prognostics and systems health management for industrial applications.
“Buchanan” (PG Pub. No.: US 2014/0121973 A1) is directed analyzing historical data to train classifiers indicative of data separation between healthy and unhealthy tools. The method also includes developing prognostics health and management algorithms to predict failures in the tools.
“Degen” (Int’l Publication No.: WO 2018/099920 A1) is directed to verification of environmental data relating to the conditions under which perishable goods are stored and/or transported. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/MICHAEL P HARRINGTON/               Primary Examiner, Art Unit 3628